NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the supplemental amendment received 3/30/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 

Claim Interpretation
Claims 3 & 4 recite ranges for the nonconductive and conductive coating. Claim 4 will be interpreted as being any compatible range where the total surface area of the one or more facets is covered from 10% (5% nonconductive coating and 5% conductive coating) to 100% (any combination of 5% nonconductive coating and 95% conductive coating or 50% nonconductive coating and 50% conductive coating, etc.).
Claims 6-7 & 11 recite the limitation “The electrosurgical device... wherein the electrosurgical device is part of an electrosurgical system”. These claims will be interpreted as positively reciting the elements of the system (i.e., “single return electrode”, “two or more return electrodes’, “energy source”, etc.) in the respective claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claims 1 & 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious an electrosurgical device comprising a blade electrode and a lateral electrode having first and second monopolar modes controlled by first and second monopolar mode switches and where the lateral electrode has an engagement portion configured to engage with a receiving channel of the blade electrode to extend and retract the blade electrode relative to the lateral electrode.
The closest prior art is regarded as Newton et al. (2009/0093804, previously cited) who teaches an electrosurgical device comprising a blade electrode and a lateral electrode having first and second monopolar modes controlled by first and second monopolar mode switches, but fails to teach where the lateral electrode has an engagement portion configured to engage with a receiving channel of the blade electrode to extend and retract the blade electrode relative to the lateral electrode.  Goble et al. (2003/0163123, previously cited) teaches an electrosurgical device with a blade electrode that is configured to extend and retract relative to the lateral electrode, but fails to disclose the specifics of a lateral electrode engagement portion configured to engage with a receiving channel of the blade electrode. 
Claims 1, 3-8,10-18 and 22-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794